Citation Nr: 0604141	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  99-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pterygium of the left 
eye, claimed on a direct basis and as due to undiagnosed 
illness.

ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had active service from June 1974 to December 
1974 and from January 1991 to October 1991.  He served in the 
Southwest Asia Theatre of Operations from February 7, 1991 to 
September 19, 1991.

This appeal arises from a December 1998 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for pterygium of 
the left eye on a direct basis.  The case was before the 
Board in January 2001 at which time the Board rephrased the 
issue to include the veteran's theory that he manifested an 
undiagnosed illness related to his service in the Persian 
Gulf during the Persian Gulf War.  The case was remanded for 
further development.  The Board remanded the case again in 
April 2005. 


REMAND

At the outset, the Board notes that the RO has granted 
service connection for pterygium of the right eye as 
secondary to sun exposure in service.  The veteran also 
claims to manifest current disability of pterygium of the 
left eye presumably related to in-service sun exposure and 
also claimed as a manifestation of undiagnosed illness.  The 
issue currently in controversy is whether the veteran 
manifests pterygium disability of the left eye.

The veteran was diagnosed with pterygium of the left eye on 
VA general medical examination in September 1998.  However, 
subsequent VA clinic records and VA examinations demonstrated 
no evidence of left eye pterygium.  On November 6, 2002, the 
veteran underwent excision of pterygium that, according to 
clinic record problem list diagnoses, was limited to the 
right eye.  However, the actual surgical report is not 
associated with the claims folder.  A March 2005 optometry 
examination in March 2005 by Dr. Wanda Ibern Rodriguez did 
not report a diagnosis of left pterygium or residuals, but 
did report that scar tissue from pterygium removal was 
present in both eyes (OU).  VA eye examination in June 2005 
found no evidence of left eye disability or pterygium, but 
reported a history of eye surgeries to both eyes.  

From review of the above, the Board finds that the veteran's 
surgical report from his November 6, 2002 pterygium excision 
must be associated with the claims folder to determine 
whether he underwent surgery to the left eye as reported in 
the March and June 2005 examination reports.  The RO should 
also seek clarification from the veteran whether he has 
undergone left pterygium excision and, if so, what facility 
or facilities he underwent such treatment.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Obtain clarification from the veteran whether 
he has undergone left eye pterygium excision and, 
if so, what facility or facilities he underwent 
such treatment.  Take appropriate steps to 
associate with the claims folder all records 
identified by the veteran.

2.  Obtain complete VA clinic records from the 
San Juan, VA Medical Center (VAMC) since June 
2002, and complete eye clinic records since 
September 1991 including all surgical reports 
from the veteran's November 6, 2002 pterygium 
excision.

3.  If the evidence obtained does not show 
current disability of left eye pterygium or 
residuals of excision, schedule the veteran for 
VA eye examination in order to ascertain whether 
he has pterygium of the left eye or residuals 
thereof.  The claims folder and a copy of the 
remand should be provided to the examiner prior 
to examination.  The examiner should be requested 
to review the September 1998, October 2004 and 
June 2005 VA examination reports, VA clinic 
records and the March 2005 examination report 
from Dr. Rodriguez reporting scarring in the left 
eye.  The examiner should provide opinion as to 
whether it is at least as likely as not (i.e., at 
least 50 percent probability or more) that any 
current disability of the left eye, including 
pterygium and/or scarring, was incurred in 
service or otherwise related to such service.  
The examiner should provide rationale for the 
opinion, and specifically indicate the presence 
or absence of scarring in the left eye.  The 
examination report should indicate that the 
claims folder was reviewed.

4.  Thereafter, readjudicate the claim on appeal.  
If any benefit on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a supplemental statement of the case and 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


